                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF KENTUCKY
                   CENTRAL DIVISION at LEXINGTON


MARK A. PRICE,                        )
                                      )
     Plaintiff,                       )                    Case No.
                                      )               5:18-cv-12-JMH-EBA
v.                                    )
                                      )
CORRECT CARE SOLUTIONS,               )                     ORDER
et al.,                               )
                                      )
     Defendants.                      )
                                      )

                           **   **   **    **    **

     Magistrate    Judge    Edward    B.        Atkins   having     entered   a

Recommended Disposition [DE 63] in which he recommended that

Plaintiff’s Motion for Preliminary Injunction [DE 41] be DENIED,

and the Plaintiff having filed no objection to Judge Atkins’s

Recommended Disposition [DE 63], and being otherwise sufficiently

advised,

     IT IS ORDERED as follows:

     (1)   Magistrate Judge Atkins’s Recommended Disposition [DE

           63] is ADOPTED;

     (2)   For the reasons set forth in Magistrate Judge Atkins’s

           Recommended Disposition [DE 63], Plaintiff’s Motion for

           Preliminary Injunction [DE 41] is DENIED; and

     (3)   A separate judgment will this date be entered.

     This the 26th day of February, 2019.
    2 
 
